Citation Nr: 0406037	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  97-26 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
claimed as due to mustard gas exposure.

2.  Entitlement to service connection for hypertension 
claimed as due to mustard gas exposure.

3.  Entitlement to arthritis/degenerative joint disease 
claimed as due to mustard gas exposure.

4.  Entitlement to service connection for a nervous disorder, 
insomnia, loss of memory, and major depression claimed as due 
to mustard gas exposure.

5.  Entitlement to service connection for rhinosinusitis 
claimed as due to mustard gas exposure.

6.  Entitlement to service connection for tonsillitis claimed 
as due to mustard gas exposure.

7.  Entitlement to service connection for pharyngitis claimed 
as due to mustard gas exposure.

8.  Entitlement to service connection for dizzy spells 
claimed as due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In April 1997, the veteran claimed entitlement to service 
connection for a throat disorder secondary to mustard gas 
exposure.  In July 1997, he claimed entitlement to service 
connection for chronic nose bleeds, and chronic eye 
inflammation secondary to mustard gas exposure.  Finally, 
during a December 1997 personal hearing, the appellant 
claimed entitlement to service connection for a bladder 
disorder.  These issues, however, are not currently developed 
or certified for appellate review. Accordingly, they are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no competent evidence verifying a claim that the 
veteran participated in full body exposure to mustard gas or 
Lewisite while on active duty.

2.  Neither a skin disorder, hypertension, 
arthritis/degenerative joint disease, rhinosinusitis, 
tonsillitis, pharyngitis, dizzy spells, a nervous disorder, 
insomnia, a loss of memory, nor major depression are shown to 
be causally related to any incident of the veteran's military 
service.


CONCLUSION OF LAW

Neither a skin disorder, hypertension, arthritis/degenerative 
joint disease, rhinosinusitis, tonsillitis, pharyngitis, 
dizzy spells, a nervous disorder, insomnia, a loss of memory, 
nor major depression were incurred or aggravated during 
active duty service, nor may any of these disabilities be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.316, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).   

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  In this regard, a July 1997 statement of the 
case and an August 2003 supplemental statement of the case 
provided the veteran with adequate notice of what the law 
requires to grant service connection for disorders as a 
result of exposure to mustard gas, and informed him of what 
the evidence of record revealed.  In November 1996, the 
veteran was informed of difficulty in obtaining his service 
medical records; he was asked to submit additional 
information and any copies of records in his possession.  
Still, additional information was requested the following 
month.  

In addition, correspondence dated in May 2003 informed the 
veteran of the type of evidence necessary to establish 
service connection for his claimed disabilities due to 
mustard gas exposure.  The letter also indicated what 
information and evidence the veteran should submit and what 
evidence the RO would obtain on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a May 2003 response, 
the veteran stated that all of the medical evidence had been 
submitted and that he had nothing further to submit.  

A review of the record reveals that the RO took appropriate 
steps to obtain service medical records, VA and non-VA 
medical records, lay statements, and information pertaining 
to exposure to mustard gas from the National Personnel 
Records Center and the United States Army Chemical and 
Biological Defense Command (CBDCOM).  Moreover, the veteran 
was afforded a personal hearing to elicit his testimony and 
clarify pertinent aspects of the claims.

As indicated above, reasonable efforts were made to notify 
and assist the claimant in obtaining evidence necessary to 
substantiate the claims for the benefits sought, therefore, 
no adequate basis for a remand exists.  To do so would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

In denying the benefits sought on appeal the Board 
acknowledges that the veteran was provided notice pursuant to 
the VCAA after the January 1997 rating decision which denied 
the benefits sought on appeal.  It would have been 
impossible, however, for VA to have complied with the notice 
requirements before the January 1997 decision because those 
requirements did not become law until November 2000.  
Moreover, since January 1997, the veteran has been told what 
evidence was needed to substantiate his claims, notified what 
evidence VA would secure on his behalf, and notified what 
evidence he needed to personally secure.  In response, the 
appellant has indicated that he has no additional evidence to 
submit.  Hence, the Board finds that any "Pelegrini error" 
is harmless.  Cf. Pelegrini v. Principi, No. 01-0944 (U.S. 
Vet. App. January 13, 2004).

Factual Background

Available service medical records consist of entrance and 
separation reports.  They  only note an eye disorder on the 
initial examination in February 1945.  The April 1946 
separation examination report was negative for any pertinent 
complaints or findings.

A medical record from St. Luke's Memorial Hospital dated in 
May 1947 indicates the veteran was hospitalized due to acute 
pharyngitis, sinusitis, and subacute otitis media.

VA medical records dated in June 1949 indicate that the 
veteran was admitted for hospitalization with a diagnosis of 
chronic tonsillitis.

The veteran underwent a VA examination in June 1967. He 
reported a medical history of tonsillectomy 20 years earlier 
and complaints of nasal obstruction and sneezing.  The 
diagnosis was allergic rhinosinusitis.

A statement from Enrique A. Vicens, M.D., dated in October 
1967 indicated the veteran was examined since June 1961 to 
November 1966 due to infections in the throat, nose and 
nasopharynx.  He noted that an allergic factor was present in 
the conditions.

A statement from Pedro A. Castaing, M.D., dated in October 
1967, indicated that, in 1946, he assisted the veteran, who 
was suffering from nasopharyngitis and chronic tonsillitis.

In January 1968, the veteran presented testimony during a 
personal hearing.  He stated that he entered the service in 
1945, and participated in tear gas training, which had an 
affect on him.  He began to have throat problems and nose 
bleeds.  He did not seek treatment, since it would cause him 
to fall behind in training and result in repeating the 
training.  He sought medical treatment for his tonsils after 
service and had surgery performed on them three years after 
separation.   

Statements dated in January and February 1968 from two men 
who served with the veteran indicated that he had nose and 
throat problems that were aggravated by the gas training in 
Camp Walters, Texas.  He was permitted to not wear a helmet 
in order to alleviate his problems.

A March 1968 statement from Dr. Castaing indicates that he 
saw the veteran a few times for chronic pharyngitis. The 
veteran was referred to another physician who later performed 
a tonsillectomy.

In September 1966, the Board denied entitlement to service 
connection for rhinosinusitis and tonsillitis on a direct 
basis. 

Progress noted dated From June 1994 to February 1995 from a 
VA Medical Center (VAMC) noted complaints of sleeping 
problems.  The records indicate a history of chronic anxiety, 
insomnia, dysphagia, and depression two years earlier when 
his wife was ill with cancer.  The veteran attributed his 
disorders to mustard gas exposure.  Allergic rhinitis was 
diagnosed in January 1995.

The veteran underwent a VA examination in April 1995 for a 
psychiatric evaluation.  There was no prior psychiatric 
hospitalization or treatment.  He reported that he felt 
anxious at times.  The examiner found no basis to diagnose a 
psychiatric disorder.  

A VA general medical examination was also performed in April 
1995.  The veteran reported a 30-year history of high blood 
pressure.  He also complained of frequent episodes of a 
stuffy nose with rhinorrhea, sore throat, and cough that were 
associated with nosebleeds.  He claimed that he was exposed 
to mustard gas training exercises at Fort Riley, Gurabo.  The 
veteran also complained of joint pain in the hips and left 
shoulder.  The diagnoses included arterial hypertension, 
history of epistaxis possibly secondary to hypertension, 
allergic rhinopharyngitis by history, a history of 
tonsillectomy, and degenerative joint disease.  A nexus 
opinion was not offered.

VAMC medical records dated from 1995 to 1996 include 
complaints of sore throat, back pain, shoulder pain, and 
dizziness.  Diagnoses included degenerative joint disease, 
pharyngitis, dizziness, and allergic rhinitis.

In October 1996, the United States Army Chemical and 
Biological Defense Command reported that they could not 
provide any information regarding the appellant's alleged 
exposure to mustard gas.

A report of contact with the VA Central Office dated in 
October 1996 indicated that the veteran's name was not on the 
list of participants in mustard gas testing.

In 1996, the veteran was requested to complete National 
Archives Form 13055.  His responses were received in November 
and December 1996.  

In November 1996, the RO requested Surgeon General Office 
records and any records concerning the veteran's claimed 
exposure to mustard gas from the National Personnel Records 
Center.  The response indicated that there were no such 
records pertaining to the veteran.

A statement from William A. Wys-Souffront, M.D., dated in 
November 1996 indicated he saw the veteran in January 1981 
for pruritus and a pin-point papulo-vesicular eruption that 
occurred on different parts of his body.

A statement from a former employer dated in March 1997 
indicated that he employed the veteran in 1955 and that he 
had chronic nosebleeds at that time.

An undated statement from a serviceman indicated that he was 
stationed at Camp Tortuguero in Vega Baja, Puerto Rico.  His 
duties included activating the mustard gas chambers.  
Soldiers entered the chamber to familiarize themselves with 
the odor of mustard gas.  This was conducted as part of their 
military training.

Two statements dated in 1997 from servicemen contain 
identical information.  Both men stated that they had basic 
training with the veteran in 1945 in Camp O'Relli in Gurabo.  
They knew that mustard gas was in a large canvas store.  They 
smelled the mustard gas that smelled like garlic and caused 
itching all over their body.  After training, they had to 
take baths and put their fatigues in a drum full of boiling 
water.

A note dated in April 1997 from Nestor P. Sanchez, M.D., 
stated that a biopsy showed that the veteran had chronic 
dermatitis which the appellant attributed to mustard gas 
exposure.

Private medical records dated in August 1997 from Dr. Vincens 
noted complaints of throat and breathing problems.

The veteran presented testimony in December 1998 during a 
personal hearing.  He stated that during basic training they 
were informed about mustard gas and then sent to a gas 
chamber where they were exposed to it.  He wore fatigues and 
was provided only a gas mask for protection.  He testified 
that the gas smelled like garlic and made his red, itchy and 
burn all over.  Immediately afterwards, he was instructed to 
shower and his clothes were put boiling water.  He was later 
sent to Texas for training at which time his nose began to 
bleed during marches.  He was told to continue the training 
without his helmet, so that he would not miss training and 
have to repeat it with another group.  He returned to Puerto 
Rico where most of his group was discharged due to most of 
them being ill.  He was not told that any danger was involved 
or that he was testing any type of equipment.  He was not 
asked to sign any consent or given any indication that he was 
involved in anything other than ordinary training.  

Regarding his disorders, his skin began itching two years 
after service.  He was never told he had high blood pressure 
in service and did not learn of it until approximately 1985.  
The veteran was never told that he had arthritis in service 
and was not told of the diagnosis until the 1950s.  He stated 
that he never received treatment for a nervous disorder nor 
had he been diagnosed with one, but he believed he had one 
due to nerves and insomnia.  He was first treated for 
sinusitis and his tonsils in the year he was separated from 
service.  His tonsils were removed in 1948.  The veteran 
stated that he did not have dizziness in service and was not 
treated for it until 1996.  

A January 1998 letter from the Department of the Army's 
Chemical and Biological Defense Command revealed that they 
did not maintain personnel or medical records of former 
service members.  In addition, the veteran's name did not 
appear on any list compiled by the Command of those soldiers 
who were used as volunteers in Panama.  The letter stated 
that during basic training, the veteran did enter a tent of 
gas, but that the substance was tear gas or chlorine, not 
mustard gas.  Enclosed was a copy of instructions for the gas 
chamber exercises conducted during basic training.

Private X-ray reports dated in September and October 2003, 
revealed spondylosis of the cervical spine, levoscoliosis and 
spondylosis of the thoracic spine, and straightening of 
lordosis of the lumbosacral spine.

Analysis

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  If a condition noted during service is not shown 
to have been chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection. See 38 C.F.R. § 3.303(b).

Where there is a chronic disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307 (2003)) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).

With regard to the veteran's theory that his multiple 
disorders under consideration are the result of exposure to 
vesicant agents in service, 38 C.F.R. § 3.316 is controlling.  
That regulation provides:

(a) Except as provided in 38 C.F.R.§ 3.316(b), exposure 
to the specified vesicant agents during active military 
service under the circumstances described below, 
together with the subsequent development of any of the 
indicated conditions, is sufficient to establish service 
connection for that condition:

(1) Full-body exposure to nitrogen or sulfur 
mustard during active military service together 
with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar 
formation, or the following cancers: 
nasopharyngeal, laryngeal, lung (except 
mesothelioma), or squamous cell carcinoma of the 
skin.

(2) Full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active military service 
together with the subsequent development of a 
chronic form of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary disease.

(3) Full-body exposure to nitrogen mustard during 
active military service together with the 
subsequent development of acute nonlymphocytic 
leukemia.

(b) Service connection will not be established under 
this section if the claimed condition is due to the 
veteran's own willful misconduct (See 38 C.F.R. § 
3.301(c) (2003) or there is affirmative evidence that 
establishes a non-service-related supervening condition 
or event as the cause of the claimed condition (See 38 
C.F.R. § 3.303).

For veterans exposed to mustard gas, the veteran must prove 
in-service exposure and a diagnosis of a current disability, 
but is relieved of the burden of providing medical evidence 
of a nexus between the current disability and the in-service 
exposure.  Rather, a nexus is presumed if the other 
conditions are met subject to the regulatory exceptions in 38 
C.F.R. § 3.316(b).  38 C.F.R. § 3.316; See Pearlman v. West, 
11 Vet. App. 443, 446 (1998).

Even if the criteria for service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran is not 
precluded from establishing service connection by proof of 
direct causation, as noted above.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The elements necessary to establish presumptive service 
connection for the veteran's claimed disabilities are not 
present.  Notwithstanding the two identical statements in 
1997 from the veteran's former service colleagues, there is 
no official record that, at any time during the appellant's 
period of active military service, he participated in full-
body exposure to mustard gas as part of any gas chamber or 
field exercise.  This remains the case despite multiple 
attempts by the RO and the Army CBDCOM to verify such 
exposure.  Information obtained revealed that the veteran's 
name did not appear on any complied list of mustard gas 
testing participants and research conducted by CBDCOM did not 
reveal any evidence showing the veteran was exposed to 
mustard gas.  Indeed, the CBDCOM indicated that while the 
veteran entered a tent of gas during basic training, that was 
part of standard gas chamber exercises involving tear gas or 
chlorine, not a mustard agent.  Moreover, the event, as 
described by the April 1997 statements and the veteran's 
recent testimony is not consistent with testimony offered in 
1968 and statements from servicemen in 1968.  

The veteran specifically stated during a hearing in 1968 that 
he was exposed to tear gas during such training.  Although he 
stated in more recent testimony that he was told he would be 
exposed to mustard gas prior to entering the tent, he also 
stated that he did not undergo any other type of gas chamber 
training.  Since it is known that soldiers went through tear 
gas training as part of their basic training, it is more 
likely that this was the type gas exposure he experienced.  
Another inconsistency in statements regarding mustard gas 
exposure is that the veteran and the two servicemen who 
claimed participation in the testing stated that the training 
occurred at Camp O'Relli, while the veteran who stated he 
administered mustard gas claimed that the testing occurred at 
Camp Tortuguero.

As shown, the statements regarding mustard gas exposure are 
not consistent not supported by any of the other information 
obtained.  As a result, they have little probative value.  
Furthermore, the disabilities claimed by the veteran are not 
included among those listed under 38 C.F.R. § 3.316, for 
which service connection may be granted on a presumptive 
basis.

Based on a review of the evidence, the Board finds that there 
is no basis for establishing service connection on a direct 
basis, since all of the elements have not been met.  If even 
one of the three elements is not supported by the evidence, 
that the benefits cannot be granted.  In the present case, 
one or more elements have not been shown for each of the 
claimed disorder.

Service medical records do not contain any complaints or 
findings related to the veteran's claimed disabilities.  The 
separation examination report, in particular, did not note 
any chronic conditions.  Based on the foregoing, there is no 
medical evidence that the disorders had their onset during 
service.

The evidence also shows that the veteran was not treated or 
diagnosed for degenerative joint disease, hypertension, 
rhinosinusitis, dizziness, and a skin disorder until many 
years after service and there is no medical opinion that 
links them to service.  As such, there is no basis for 
finding that the disorders are related to service.

The veteran was diagnosed with and treated for tonsillitis 
shortly after separation from service; however, the evidence 
also shows that his tonsils were removed more than 50 years 
ago.  There is no evidence to show that he continues to 
suffer from residuals of tonsillitis due to mustard gas 
exposure since that time.  In the absence of a current 
disability, service connection cannot be granted.

Private medical records indicate that the veteran was treated 
for pharyngitis in 1946.  The evidence does not show that he 
was treated for this again until the 1960s and no evidence 
since that time reflects treatment for a related disorder due 
to verified in-service exposure to mustard gas.  Although 
more recent records note a diagnosis of pharyngitis, it was 
by history only.  Furthermore, more recent medical evidence 
that note complaints of sore throat were not linked to 
pharyngitis by any medical professional.  Since it has been 
nearly 40 years since he was last treated, there is no 
evidence to show that he has a chronic condition or presently 
suffers from the disorder.  Moreover, there is no medical 
opinion that linked pharyngitis to verified in-service 
exposure to mustard gas.

Despite psychological testing, the veteran has never been 
diagnosed a psychiatric disorder due to verified in-service 
exposure to mustard gas.  The diagnosis was only reported by 
history based on information provided by the veteran.  
Without competent evidence linking a medical diagnosis to 
service, there is no basis to grant this claim.

Although the veteran testified that it his sincere belief 
that he has multiple disorders due to events that occurred in 
service, he is not competent to establish a medical diagnosis 
or show medical etiology merely by his own assertions.  Such 
matters require medical expertise, which the appellant does 
not have.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

As the facts presented do not present an approximate balance 
between positive and negative evidence, the benefits-of-the 
doubt rule is not applicable and the claims are denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 491 
(1990). 


ORDER

Service connection for a skin disorder, hypertension, 
arthritis/degenerative joint disease, a nervous disorder to 
include insomnia, loss of memory, and major depression; 
rhinosinusitis, tonsillitis, pharyngitis, and dizzy spells is 
denied.


	                        
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



